 558309 NLRB No. 85DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record andfind no basis for reversing the findings.The Respondent does not dispute the relevancy of the written se-curity report to the processing of the Farina grievance. The Respond-
ent excepts, among other things, to the judge's failure to find that
it was privileged from disclosing the security report to the Union.
It contends that it prepared the report in anticipation of litigation
and, alternatively, that it prepared the report as a self-critical safety
document. The testimony presented in support of the former claim
indicates merely that the report would be made available to the legal
department if it later became necessary to defend the decision to ter-
minate Farina. This testimony is plainly insufficient to support a
claim that the security report was prepared in anticipation of litiga-
tion. No evidence to support the latter claim was presented. Accord-
ingly, we find that these defenses are without merit.2In adopting the judge's conclusions, Member Devaney finds itunnecessary to rely on the judge's reliance on New Jersey Bell Tele-phone Co., 300 NLRB 42 (1990), enfd. 936 F.2d 144 (3d Cir. 1991).Member Devaney dissented in relevant part in New Jersey Bell, butfinds the instant case to be distinguishable. Here, there is no credible
evidence of intimidation and harassment of the witnesses, and the
Respondent in its brief indicates that it does not make a claim that
``the report contained confidential conversations between a customer
and a representative of the employer'' as in New Jersey Bell. Seealso New England Telephone Co., 309 NLRB 196 (1992).New England Telephone and Telegraph Co. andNYNEX Service Co. and Local 2324, Inter-national Brotherhood of Electrical Workers,
AFL±CIO. Case 31±CA±28028November 24, 1992DECISION AND ORDERBYMEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHOn March 11, 1992, Administrative Law JudgeFrank H. Itkin issued the attached decision. The Re-
spondent filed exceptions and a supporting brief, and
the Charging Party filed a response brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions2and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, New England Telephone
and Telegraph Co. and NYNEX Service Co., Chico-pee, Massachusetts, its officers, agents, successors, andassigns, shall take the action set forth in the Order.Don C. Firenze, Esq., for the General Counsel.John D. Corrigan, Esq., for the Respondent Employer.M. Jane Lawhon, Esq., for the Charging Party Union.DECISIONFRANKH. ITKIN, Administrative Law Judge. An unfairlabor practice charge was filed in the above case on February
19 and a complaint issued on April 22, 1991. The General
Counsel alleged in the complaint that Respondent Employer
had violated Section 8(a)(1) and (5) of the National Labor
Relations Act by failing and refusing to supply to the Union
certain requested information necessary and relevant to the
Union's performance of its function as bargaining representa-
tive of an appropriate unit of Respondent's employees. Re-
spondent denied in its answer that it had violated the Act.
A hearing was thereafter held on the issues raised in Boston,
Massachusetts, on November 4, 1991.On the entire record, including my observation of the de-meanor of the witnesses, I make the followingFINDINGSOF
FACTRespondent is admittedly an employer engaged in com-merce and Charging Party Union is admittedly a labor orga-
nization as alleged. It is undisputed that:All employees employed by Respondent in the job clas-sifications contained in the collective bargaining agree-
ment in effect from November 19, 1989 to August 8,
1992 ... between Respondent and the Union and var-

ious other Locals of the International Brotherhood of
Electrical Workers, AFL±CIO, collectively constitute a
unit appropriate for the purposes of collective bargain-
ing within the meaning of Section 9(b) of the Act.Further, it is undisputed that Charging Party Union, alongwith various other Locals of the International Brotherhood of
Electrical Workers, AFL±CIO, has been since 1970, and is,
the exclusive bargaining agent of the above unit employees.Anthony L. Farina Jr., an employee in the above unit, wasdischarged on January 14, 1991. Respondent Employer ad-
mitted that about January 23, 1991, and again on February
1, 1991, the Union had requested the Employer to furnish it
with the following information:1. A statement setting forth each and every reasonfor the discharge of [unit employee] Anthony L. Farina
Jr., including dates, times and places of work which it
is alleged that he performed while on I. B. (injury bene-
fits).2. The names and addresses of witnesses who sup-plied information to the Respondent which constituted
the basis for the Respondent's decision to discharge Fa-
rina. 559NEW ENGLAND TELEPHONE CO.3. All documents, including paychecks, pay stubs, in-voices, work orders, etc., which the Respondent has uti-
lized in investigating and making the decision to dis-
charge Farina.4. Summaries of information which have been pro-vided by witnesses to Respondent.5. All investigati[ve or] security reports compiled byRespondent regarding the discharge of Farina.Counsel for Respondent Employer, at the opening of thehearing (Tr. p. 6), explained the Employer's refusal to supply
the requested information, as follows:The evidence will show that a witness on more thanone occasion has been threatened with death, has had
a shotgun pointed at him .... 
This is not a case ...
where I would voluntarily want to give up this informa-
tion, and see something very serious ... happen. That

is the Company's position for not disclosing informa-
tion, ... the safety of the informants that are involved,

and those people being named in the security report
itself.Anthony L. Farina Jr. testified that he had worked for Re-spondent Employer for some 27 years prior to his termi-
nation on January 14, 1991; and that he was at the time a
``special service installer'' and would principally ``work on
the road'' for the Employer. About January 29, 1990, Farina
sustained an off-the-job injury to his back; ``he was phys-
ically disabled during that period of time ....'' and re-
ceived injury benefits from the Employer pursuant to the col-
lective-bargaining agreement; and he returned to work about
3 or 4 months later.Subsequently, about December 1990 or early January1991, Farina was questioned at length by Joseph Deleva, the
Employer's associate director of security. During this ques-
tioning, Deleva cited a number of places of employment
where Farina assertedly had worked while collecting injury
benefits. Farina, following this interview, went to various of
these named places or persons and obtained statements to the
effect that he had not worked for these persons or at these
places. (See G.C. Exhs. 3(a), (b), and (c).) Farina turned this
information over to his union representative. Farina denied
that there was any ``harassment'' of witnesses in obtaining
the above statements.About January 14, 1991, Farina was ``orally'' informed byhis supervisor at work of his ``suspension'' for ``falsifying
[his] time sheet''; improperly ``receiving illness benefits'';
and ``unauthorized disposal of Company property.'' Farina
later received General Counsel's Exhibit 2, a letter from the
Employer dated January 17, 1991, which stated:This letter is to notify you of the termination of youremployment ... effective January 14, 1991.
Your termination is the result of your time sheet fal-sifications, fraudulently receiving illness benefit pay-
ments ..., unauthorized disposal of Company property

and your overall unsatisfactory employment record;
anyone of these violations constitutes grounds for your
termination.The Union, as discussed below, thereafter filed a grievanceon behalf of Farina pursuant to the collective-bargaining
agreement.Union Business Manager Richard Howell testified thatGeneral Counsel's Exhibit 4, dated January 14, 1991, is the
written grievance filed on behalf of Farina; the second-step
meeting under the contract grievance procedure took place
on January 23, 1991; and the Employer then told the Union
that the ``basis'' for Farina's discharge involved ``the time
sheets''; ``Company property''; and ``illness benefits.'' How-
ell testified:Q. What exactly did they say about time sheets?A. Time sheets ... [there were] some discrepancies
on time. The Company alleged that he was one place
when the time sheets showed him another place, and
they showed some kind of lapse of time. ... In the

opinion of the Company, he had taken too long on one
job or a variety of jobs.Q. They gave you copies of the time sheets?
A. Yes.
Q. Now with respect to the disposal of Companyequipment, give your fullest recollection of what they
said on that subject?A. Well the Company told me that he had givenaway a set of hooks, climbing hooks.Q. Give us your fullest recollection of what they saidabout Farina's working while he was getting IB bene-
fits?A. Well they were vague because he was back towork .... 
They told me that he had collected moniesfrom different operators while he was out sick.Q. Did they name the operators?
A. Yes, they named some, they give me somenames. ... The same names that you had earlier [see

G.C. Exhs. 3(a), (b) and (c)] ....Q. At this meeting did you ask for any information?
A. Yes. ... I asked for the statement by the secu-
rity department. ... Joe Deleva, who heads up security

..., had an interview with Farina 
.... I 
asked forthe results of that inquisition. ... It was Deleva's

statement. The Company stated to me, we are terminat-
ing this man based on information supplied by security.
So I wanted the information that the security had given
to the Telephone Company to do my investigation
which is guaranteed under the terms of the contract.
... I wanted any kind of document that they had from

anybody that went into the determination to terminate
....Q. [D]id the Company tell you what evidence it had,going to the issue of whether Farina was in fact dis-
abled or incapacitated when he was out on benefits?A. They told me that they had a statement from thesecurity department. That's what they told me. They
had no evidence to show me on the ... illness benefit

falsification. They had no evidence at all, other than to
say they had a statement from the security department.Howell further testified that he attended the third-stepgrievance meeting on May 9, 1991. Howell recalled:They [the Employer] said there were some other people[employers where Farina assertedly had worked while 560DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
on disability] that they hadn't named before. ... The
Company reiterated their position on the time sheets, on
the equipment, and on the illness benefits. We dis-
cussed the time sheets, we discussed the equipment,
and they reiterated their position that they would not
give me the information I wanted to pursue the griev-
ance. ... They gave me time sheets. That's all they

gave me. They gave me no information whatsoever as
to who the people, or what they said, that Farina re-
ceived any monies .... I 
gave the Company at bothsteps of the grievance procedure every bit of informa-
tion that I had received from Farina, that positively
state that he didn't work for these people, nor did he
receive any money from them. I challenged the Com-
pany to provide some kind of W-2 form from these em-
ployers, or a tax statement, or anything that could ...

prove to me that they had this, and I never got it. They
hung on the fact that they have a policy that any infor-
mation that they have from security is beyond our
scope, our reach. ... [T]hey never indicated to me

whatsoever at any step of the grievance procedure that
they were concerned with somebody being intimidated
by Farina.The Union, by letter dated February 1, 1991 (G.C. Exh.5), repeated its request to the Employer for the following in-
formation:1. A statement setting forth each and every reasonfor the discharge of Farina, including dates, times and
places of work which it is alleged that he performed
while on I.B.2. The names and addresses of witnesses who sup-plied information to the Company which constituted the
basis for the Company's decision to discharge.3. All documents including pay checks, pay stubs,invoices, work orders, etc., which the Company has uti-
lized in investigating and making the decision to dis-
charge Farina.4. Summaries of information which has been pro-vided by witnesses to the company.5. All investigative or security reports compiled bythe Company with respect to this case.The Employer responded on February 11, 1991 (G.C. Exh.6), as follows:1. Attached please find a copy of the termination let-ter sent to Farina on January 17, 1991. The time period
in which he was performing the work was during 1990.2. The Company declines to divulge the names ofany witnesses.3. The Company has provided the Union with NewEngland Telephone payroll documents.4. The Company declines to furnish this information.
5. The Company declines to furnish this information.Joseph Deleva, the Employer's associate director of secu-rity, testified that he had investigated Farina commencing
about July 1990; that Farina was later terminated by the Em-
ployer; and that the ``grounds'' for Farina's termination were
``falsification of time sheet''; ``improper disposal of Com-
pany equipment''; ``fraudulent illness''; and ``unsatisfactoryemployment.'' Elsewhere, Deleva added that ``Farina is [a]fence ... getting stolen goods and [one] Margolis is buying
them ....''ÐFarina assertedly ``suppl[ied] equipment [to
Margolis and others] to make the larceny of cable more read-
ily available.'' Deleva, when pressed to identify various al-
leged enterprises or persons with which Farina had improp-
erly associated, became vague and unclear in his testimony.
As discussed below, all this information was documented in
a written ``report'' prepared by Deleva.During this investigation, Deleva interviewed and spokewith Farina, Farina's supervisors, other representatives of
Management, and a number of witnesses. Deleva admittedly
had prepared a written ``formal report'' of his investigation.
Deleva claimed that he had never disclosed this ``report'' to
Management. He acknowledged, however, that the ``report''
was seen by the Employer's ``attorneys'' or ``legal depart-
ment'' and his ``immediate supervisors.'' Deleva elsewhere
testified:On one occasion ... I asked the second level man-
ager, James Rodgers, to come to a conference room
[where] [an] interview [of Farina] took place. In the
presence of Farina and Rodgers and security manager
Thomas White ... the entire synopsis of the interview,

the allegations, Farina's responses, were all put on the
table in front of Farina [and] in front of his Manage-
ment .... 
[T]he sum and substance of the entire in-vestigation, and it's results, and Farina's response, were
made to Management in the presence of Farina.Deleva, although still insisting that his ``written report'' hadnot been disclosed to ``Management,'' acknowledged:I had a conversation about the contents of the investiga-tion [with Management], and basically I assume you
could say that my report did reflect my investigation.Deleva, when pressed to explain his conversation, or con-versations, with Management about Farina, became vague
and unclear in his testimony.Deleva was asked: ``At any time you interviewed any ofthese people that Farina allegedly worked for, did any of
them, any of these witnesses you interviewed, state to you
that they had been threatened ...?'' Deleva responded:
``No, at the time I interviewed the various people of the in-
vestigation, no one had been threatened.'' This record con-
tains no proof of any threats to witnesses or persons inter-
viewed by Deleva, named to Farina and later interviewed by
Farina as noted above. (See G.C. Exhs. 3(a), (b), and (c).)
The Employer, in refusing to supply the requested informa-
tion, cited no such threats to the Union. Further, Deleva's
written ``report'' includes documents such as ``contracts,
bills, checks ... invoices ... [and] work orders,'' which

were not turned over to the Union in response to its request
for information.Melvin Davis testified that he has known Farina for about10 or 15 years; that they ``were'' ``good friends'' and ``busi-
ness associates''; that they were ``engaged'' in a ``business''
venture during early 1990 when Farina ``was out on disabil-
ity''; that he later reported to Deleva the ``work Farina was
doing during that period of time''; that Farina was ``dis-
charged'' by his Employer; and that he subsequently had the
following encounter with Theresa Farina, wife of Anthony Jr.
Davis placed this encounter with Theresa in November 1990. 561NEW ENGLAND TELEPHONE CO.Davis, after being shown General Counsel's Exhibit 2,placed the encounter ``after that.'' Davis testified as follows:[M]y wife and myself and a federal police officer fromWestover Air Force Base were travelling south on
Pitcher Street in Montgomery, Mass. We were bringing
my son up some lunch, he was hunting up in some
property up there .... 
Mrs. Farina was going north.She spotted us, turned around, followed us back to the
property, we stopped, she went beyond to her home,
and we went up and turned around at the turnaround up
the end of the road, and came back down. She followed
us north on Pitcher Street ... almost ran me off the

road, and I pulled over to the right near Fuller Road,
and she stopped her vehicle ... and stuck a shotgun

out the window, and threatened my life with a shotgun.
And she said to me, for what you did to Tony, are you
sleeping good nights? Tony is going to get you. ...

I went right to the police barracks.Davis assertedly filed ``criminal charges'' as a result of thisincident and the ``charges'' ``haven't come to resolution.''
Cf. Respondent's Exhibit 1 (the application for a complaint
which recites the date of the alleged offense to be November
26, 1990).Davis next testified that later, about July or August, Farinacame by with a couple of guys in a car, Spanish speak-ing people, and threatened me in front of my home
.... He 
said that it was not the end of it, and theSpanish guy ... put a knife up to me and told me that

I was dead, and he said you know this isn't the end of
it, you're going to get it before it's over.Davis assertedly reported this incident to the police althoughno charges were filed. Davis added that, later,I had two other gentlemen come to my home just re-cently ... and threatened me that I should leave things

well enough alone and forget about them ....Anthony L. Farina Jr. testified that Davis ``was a friendof mine at one time''; ``we had a falling out''; ``I don't
know what happened after that''; ``he just started causing a
lot of trouble''; and Farina had not ``spoken'' to Davis since
5 or 6 months prior to his discharge. Farina further testified
that ``I never had no business dealings with Davis.'' And, as
noted above, Farina denied that there was any ``harassment''of witnesses in obtaining statements.I credit the testimony of both Howell and Farina as de-tailed above. Their testimony is in significant part mutually
corroborative. And, on this record, including their demeanor,
I find Howell and Farina to be credible and trustworthy wit-
nesses. On the other hand, I do not find Deleva and Davis
to be trustworthy or reliable witnesses. I reject here as in-
credible Deleva's assertion to the effect that his security re-
port was not furnished to Management. Indeed, Deleva reluc-
tantly acknowledged that the contents of his report were dis-
cussed with management and Farina. In addition, Deleva's
testimony was at times vague, evasive and incomplete. As
for Davis, I reject his essentially unsubstantiated and incom-
plete assertions of threats. No attempt was made to call
available witnesses to this conduct. In short, on the record
made before me, I find and conclude that the testimony ofHowell and Farina represents a more reliable and completeaccount of the pertinent sequence of events.DiscussionUnder settled principles of labor law, ``an employer is ob-ligated to provide a union with requested information if there
is a probability that such data is relevant and will be of use
to the union in fulfilling its statutory duties and responsibil-
ities as the employees' exclusive bargaining representative'';
the issue in such a case is ``whether the requested informa-
tion had probable and potential relevance to the union's stat-
utory obligation to represent employees within the contrac-
tual units''; and, ``whatever the eventual merits of the
[union's] claim ..., [it is] entitled to the requested informa-

tion under the discovery type standard announced in NLRBv. Acme Industrial Co., 385 US 432, 437 (1967), to judgefor [itself] whether to press [its] claim in the contractual
grievance procedure or before the Board or Courts ....''
See Maben Energy Corp., 295 NLRB 149 (1989), and casescited.Recently, in New Jersey Bell Telephone Co., 300 NLRB42 (1990), enfd. 936 F.2d 144 (3d Cir. 1991), the Board ma-
jority, applying the above principles, found that an employer
violated its bargaining obligation by failing and refusing to
furnish to a union portions of an ``investigative report and
computer note screen related to the discipline'' of an em-
ployee ``which reflect[ed] conversations between respond-ent's officials and the complaining customer.'' The Board
majority discussed the applicability of the ``witness state-
ments'' exception rationale of Anheuser-Busch, Inc., 237NLRB 982 (1978), and concluded that ``the reports do not
constitute privileged witness statements.'' And, as the admin-
istrative law judge noted in New Jersey Bell, supra at 53 fn.13:Anheuser-Busch specifically affirmed the finding ofTransport of New Jersey, [233 NLRB 694 (1977)], thatan employer [in any event] does have a duty to turn
over to the union the names and addresses of witnesses
to an incident for which the employee was disciplined.In addition, as recently restated in Safelite Glass, 283 NLRB929, 948 fn. 26 (1987):It is well established that there must be more than aspeculative concern on the part of an employer ...

there must be a clear and present danger of harassment
and violence ... to justify a refusal to furnish a union

with relevant information ... [citations omitted].
See also Browne & Sharpe Mfg. Co., 299 NLRB 586 (1990).Applying these principles to the credited evidence ofrecord in the instant case, I find and conclude that Respond-
ent Employer, in violation of Section 8(a)(1) and (5) of the
Act, failed and refused to furnish the Union with requested
information necessary and relevant to the Union's perform-
ance of its function as bargaining representative of the unit
employees. The Union, in order to pursue the contract griev-
ance-arbitration procedures on behalf of discharged employee
Farina, requested the following information from the Em-
ployer: 562DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1Counsel for the General Counsel acknowledges in his brief (p.4) that the Union, in par. 3 of its request, ``was only asking for
records kept in the ordinary course of business and not for such
things as witness statements or other documents prepared especially
in connection with the investigation and discharge of Farina.''2If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.1. A statement setting forth each and every reasonfor the discharge of Farina, including dates, times and
places of work which it is alleged that he performed
while on I.B.2. The names and addresses of witnesses who sup-plied information to the Company which constituted the
basis for the Company's decision to discharge.3. All documents including pay checks, pay stubs,invoices, work orders, etc., which the Company has uti-
lized in investigating and making the decision to dis-
charge Farina.4. Summaries of information which has been pro-vided by witnesses to the company.5. All investigative or security reports compiled bythe Company with respect to this case.1The Employer responded:1. Attached please find a copy of the termination let-ter sent to Farina on January 17, 1991. The time period
in which he was performing the work was during 1990.2. The Company declines to divulge the names ofany witnesses.3. The Company has provided the Union with NewEngland Telephone payroll documents.4. The Company declines to furnish this information.
5. The Company declines to furnish this information.The Employer, in thus summarily refusing to supply essen-tially all of the above requested information, as Union Rep-
resentative Howell credibly testified,hung on the fact that they have a policy that any infor-mation that they have from security is beyond our
scope, our reach ....Howell added that[t]hey never indicated to me whatsoever at any step ofthe grievance procedure that they were concerned with
somebody being intimidated by Farina.Indeed, the credible and uncontroverted evidence of recordshows no such threats to the various witnesses previouslyinterviewed by Farina. And, I have discredited Davis' essen-
tially unsubstantiated claims of threats to him.Significantly, the Employer made no attempt here to sup-ply portions of the requested information, with names of wit-
nesses or other assertedly objectionable disclosures removed.
In short, with minor exception, the Employer broadly refused
to disclose the requested information without attempting to
state or demonstrate any need for or possible breach of wit-
ness confidentiality, or to propose any accommodation of
such claims with some partial limited disclosure.Under the circumstances, I find and conclude that theUnion's request for information as recited above was relevant
and necessary; the Employer's refusal was unjustified; and
there has been no sufficient showing here of any clear and
present danger of threats, intimidation, or harassment of wit-nesses which would privilege such disclosures. As for Re-spondent's general claim that its security report is privileged,
I reject this assertion. The report was relied upon in dis-
charging Farina; its contents were reviewed with Farina and
various members of management; and it is plainly relevant
and necessary in pursuit of the contract grievance-arbitration
procedures on behalf of discharged employee Farina.CONCLUSIONSOF
LAW1. Respondent is an employer engaged in commerce andthe Charging Party is a labor organization as alleged.2. The Union is the exclusive bargaining representative ofRespondent's employees in the following appropriate unit:All employees employed by Respondent in the job clas-sifications contained in the collective bargaining agree-
ment in effect from November 19, 1989 to August 8,
1992, ... between Respondent and the Union and var-

ious other Locals of the International Brotherhood of
Electrical Workers, AFL±CIO, collectively constitute a
unit appropriate for the purposes of collective bargain-
ing within the meaning of Section 9(b) of the Act.3. Respondent violated Section 8(a)(1) and (5) of the Na-tional Labor Relations Act by failing and refusing to supply
to the Union certain requested information (see G.C. Exh. 5)
necessary and relevant to the Union's performance of its
function as bargaining representative of an appropriate unit
of Respondent's employees.4. The unfair labor practices found above affect commerceas alleged.REMEDYRespondent will be directed to cease and desist from theconduct found unlawful herein or like or related conduct and
to post the attached notice. Respondent will also be directed
to turn over to the Union the requested information as de-
scribed above.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended2ORDERThe Respondent, New England Telephone and TelegraphCo. and NYNEX Service Co., Chicopee, Massachusetts, its
officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Failing and refusing to bargain in good faith with theUnion, Local 2324, International Brotherhood of Electrical
Workers, AFL±CIO as the exclusive bargaining agent of an
appropriate unit of its employees, by failing and refusing to
furnish to the Union certain requested information which is
necessary and relevant to the Union's performance of its
function as the exclusive bargaining representative of the unit
employees. The requested information is, as follows: 563NEW ENGLAND TELEPHONE CO.3If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''1. A statement setting forth each and every reasonfor the discharge of Farina, including dates, times and
places of work which it is alleged that he performed
while on I.B.2. The names and addresses of witnesses who sup-plied information to the Company which constituted the
basis for the Company's decision to discharge.3. All documents including pay checks, pay stubs,invoices, work orders, etc., which the Company has uti-lized in investigating and making the decision to dis-
charge Farina.4. Summaries of information which has been pro-vided by witnesses to the company.5. All investigative or security reports compiled bythe Company with respect to this case.The appropriate bargaining unit is, as follows:All employees employed by Respondent in the job clas-sifications contained in the collective bargaining agree-
ment in effect from November 19, 1989 to August 8,
1992 ... between Respondent and the Union and var-

ious other Locals of the International Brotherhood of
Electrical Workers, AFL±CIO, collectively constitute a
unit appropriate for the purposes of collective bargain-
ing within the meaning of section [sic] 9(b) of the Act.(b) In any like or related manner interfering with, restrain-ing, or coercing its employees in the exercise of the rights
guaranteed to them under Section 7 of the National Labor
Relations Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Furnish the Union with the requested information asdescribed above.(b) Post at its facilities copies of the attached noticemarked ``Appendix.''3Copies of the notice, on forms pro-vided by the Regional Director for Region 1, after being
signed by the Respondent's authorized representative, shall
be posted by the Respondent immediately upon receipt and
maintained for 60 consecutive days in conspicuous places in-
cluding all places where notices to employees are customar-
ily posted. Reasonable steps shall be taken by the Respond-
ent to ensure that the notices are not altered, defaced, or cov-
ered by any other material.(c) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBYORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
fail and refuse to bargain in good faith withthe Union, Local 2324, International Brotherhood of Elec-
trical Workers, AFL±CIO as the exclusive bargaining agent
of an appropriate unit of our employees, by failing and refus-
ing to furnish to the Union certain requested information
which is necessary and relevant to the Union's performance
of its function as the exclusive bargaining representative of
the unit employees. The requested information is, as follows:1. A statement setting forth each and every reasonfor the discharge of employee Anthony L. Farina Jr.,
including dates, times and places of work which it is
alleged that he performed while on I.B.2. The names and addresses of witnesses who sup-plied information to the Company which constituted the
basis for the Company's decision to discharge.3. All documents including pay checks, pay stubs,invoices, work orders, etc., which the Company has uti-
lized in investigating and making the decision to dis-
charge Farina.4. Summaries of information which has been pro-vided by witnesses to the company.5. All investigative or security reports compiled bythe Company with respect to this case.The appropriate bargaining unit is, as follows:All employees employed by Respondent in the job clas-sifications contained in the collective bargaining agree-
ment in effect from November 19, 1989 to August 8,
1992 ... between Respondent and the Union and var-

ious other Locals of the International Brotherhood of
Electrical Workers, AFL±CIO, collectively constitute a
unit appropriate for the purposes of collective bargain-
ing within the meaning of Section 9(b) of the Act.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce our employees in the exercise of the rights
guaranteed to them under Section 7 of the National Labor
Relations Act.WEWILL
furnish the Union with the requested informationas described above.NEWENGLANDTELEPHONEAND
TELEGRAPHCO. ANDNYNEX SERVICECO.